COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Clarent Energy Services Inc. and Graham Gilliam v. Icon Bank of
                          Texas, N.A.

Appellate case number:    01-18-00854-CV

Trial court case number: 2017-55615

Trial court:              11th District Court of Harris County

         Appellee Icon Bank of Texas, N.A. filed a motion for rehearing. The motion is DENIED.
It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly________
                    Acting individually  Acting for the Court

Panel consists of Justices Kelly, Hightower, and Countiss.


Date: ___March 12, 2020____